Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed November 3, 2015.




                                      In The

                      Fourteenth Court of Appeals

                    NOS. 14-15-00903-CR, 14-15-00905-CR,
                     14-15-00906-CR, and 14-15-00907-CR



             IN RE OVERILLE DENTON THOMPSON, Relator


                        ORIGINAL PROCEEDING
                       WRIT OF HABEAS CORPUS
                            185th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 1445929, 1445930, 1446657, and 1468823.

                         MEMORANDUM OPINION

      On October 26, 2015, relator Overille Denton Thompson filed a petition for
writ of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to hold
the Honorable Susan Brown, presiding judge of the 185th District Court of Harris
County in contempt.
      This court, as an intermediate court of appeals, is not authorized to grant the
relief relator seeks. In criminal matters, an intermediate court of appeals has no
original habeas corpus jurisdiction. See In re Briscoe, 230 S.W.3d 196, 196 (Tex.
App.—Houston [14th Dist.] 2006, orig. proceeding). The courts authorized to issue
writs of habeas corpus in criminal cases are the Texas Court of Criminal Appeals,
district courts, and county courts. See Tex. Code Crim. Proc. Ann. art. 11.05 (West
2015).

      Therefore, we dismiss relator’s petition for writ of habeas for lack of
jurisdiction.


                                                   PER CURIAM

Panel consists of Chief Justice Frost, and Justices Christopher and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2